                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 MICHAEL VOGT,
 on behalf of himself and all others
 similarly situated,

                Plaintiff,

        v.                                              No. 2:16-cv-04170-NKL

 STATE FARM LIFE
 INSURANCE COMPANY,

                Defendant.

                                             ORDER
       Plaintiff Michael Vogt brought this action, on his own behalf and on behalf of a group of

policyholders, against defendant State Farm Life Insurance Company to recover for deductions of

certain charges from the policyholders’ account values—charges that Plaintiff maintained were

unauthorized. The Court certified a class of “[a]ll persons who own or owned a universal life

insurance policy issued by State Farm on Form 94030 in the State of Missouri” (with certain

exceptions not relevant here). Doc. 229. Before the matter was submitted to the jury, State Farm

filed a Rule 50(a) motion seeking judgment as a matter of law. Doc. 347.

       The jury found in favor of Plaintiffs on their claims for breach of contract and for

conversion and awarded Plaintiffs $34,333,495.81 in damages. State Farm subsequently renewed

its motion for judgment as a matter of law pursuant to Rule 50(b), and simultaneously moved for

a new trial pursuant to Rule 59. Doc. 373.

       For the reasons discussed below, State Farm’s motions for judgment as a matter of law and

motion for a new trial are denied.
 


    I.   BACKGROUND

         Each member of the Plaintiffs’ class purchased a flexible premium adjustable whole life

insurance policy (the “Policy”) from State Farm. This type of policy provides an investment,

savings, or interest-bearing component in addition to the death benefit characteristic of standard

term life insurance policies. The Policy required State Farm to maintain an interest-bearing

account for the insured. The value of the account, which is owned by the insured, was to grow

over time.

         Each month, State Farm was permitted to make a deduction from the Policy that included

“(1) the cost of insurance, (2) the monthly charges for any riders, and (3) the monthly expense

charge.” In a section entitled “Guaranteed Values Provisions,” the Policy states:

         Monthly Cost of Insurance Rates. These rates for each Policy year are based on
         the Insured’s age on the Policy anniversary, sex, and applicable rate class. A rate
         class will be determined for the Initial Basic Amount and for each increase. The
         rates shown on page 4 are the maximum monthly cost of insurance rates for the
         Initial Basic Amount. Maximum monthly cost of insurance rates will be provided
         for each increase in the Basic Amount. We can charge rates lower than those shown.
         Such rates can be adjusted for projected changes in mortality but cannot exceed the
         maximum monthly cost of insurance rates. Such adjustments cannot be made more
         than once a calendar year.

Expenses and profits are not mentioned in the “Monthly Cost of Insurance Rates” provision.

         State Farm developed mortality tables using proprietary data reflecting its mortality

experience with its own insureds, including the 88-91 SFL and 93-97 SFL mortality tables. There

is no dispute that age, sex, and rating class are factors used to differentiate policyholders in

developing mortality tables. However, the COI rates charged to holders of the Policy were not

equal to the mortality rates in State Farm’s proprietary mortality tables. Instead, State Farm

considered at least the following factors in determining the current rate: profits, expenses, asset

share, interest rates, persistency, mix of business by mortality class, average sizes, and tax rates.



                                                 2
 
 


Nonetheless, at all times, the COI rates actually used for Plaintiffs were less than the maximum

COI rates disclosed on page 4 of the Policy.


    II.   STATE FARM’S MOTION FOR JUDGMENT AS A MATTER OF LAW

          Federal Rule of Civil Procedure 50 provides that a court may enter judgment as a matter

of law against a party after the party has been fully heard if there is no legally sufficient evidentiary

basis for that party’s claims. Fed. R. Civ. P. 50(a)(1). “[T]he law places a high standard on

overturning a jury verdict because of the danger that the jury’s rightful province will be invaded

when judgment as a matter of law is misused.” Bavlsik v. Gen. Motors, LLC, 870 F.3d 800, 805

(8th Cir. 2017) (quotation marks and citation omitted). “Judgment as a matter of law is proper

only when the evidence is such that, without weighing the credibility of the witnesses, there is a

complete absence of probative facts to support the verdict.” Browning v. President Riverboat

Casino–Mo., Inc., 139 F.3d 631, 634 (8th Cir. 1998).

          State Farm argues that the Court should enter judgment in its favor because Plaintiffs failed

to prove damages and because there purportedly was no evidence that State Farm used anything

other than a pooled mortality rate in calculating COI rates. For the reasons discussed below, the

Court rejects these arguments.


             a. Whether Plaintiffs Failed to Prove the Amount of Damages They Sustained

          State Farm argues that Plaintiffs failed to make a submissible case on damages because the

damages calculation was unreliable and speculative. Plaintiffs respond that State Farm waived its

right to challenge the reliability of the expert testimony, and moreover, that their expert’s damages

calculations and methodology were well-supported.




                                                    3
 
 


                   1. Whether State Farm Waived Its Right
                      to Challenge Plaintiffs’ Expert’s Opinion

       As a preliminary matter, Plaintiffs contend that State Farm waived any right it may have

had to challenge Plaintiffs’ expert’s methodology because it failed to raise a Daubert challenge.

State Farm counters that Daubert goes to the admissibility, not the sufficiency, of expert testimony,

and its failure to make a Daubert challenge does not prevent it from challenging the expert’s

testimony on sufficiency grounds.

       The Eighth Circuit has made clear that Daubert challenges must be filed in a timely fashion.

See, e.g., Fletcher v. Tomlinson, 895 F.3d 1010, 1022 (8th Cir. 2018) (holding that defendants

“waived their Daubert challenge” because they “did not submit a Daubert challenge to [the expert]

by th[e] deadline”). Thus, because State Farm failed to make a timely Daubert motion, it has

waived its objections to the admissibility of Scott Witt’s testimony. Permitting an end-run around

the rule requiring Daubert challenges to be timely made would waste the trial court’s time and

resources. A party cannot get a second bite at the apple by simply characterizing a motion

challenging the contents of an expert report as a motion challenging the sufficiency of evidence.

       Still, State Farm is correct that failure to raise a Daubert challenge does not bar a challenge

to the sufficiency of evidence. See Jenkins by Jenkins v. Missouri, 122 F.3d 588, 598-99 (8th Cir.

1997) (construing challenge to expert evidence as one directed to sufficiency rather than

admissibility because there was no indication that defendant had made a Daubert challenge in the

court below); Stevenson v. E.I. DuPont de Nemours & Co., 327 F.3d 400, 407 (5th Cir. 2003)

(“Although DuPont lost the right to challenge the admissibility of the evidence, it did not lose the

right to challenge the sufficiency of the evidence.”); In re Joint E. & S. Dist. Asbestos Litig. v.

United States Mineral Prods. Co., 52 F.3d 1124, 1133 (2d Cir. 1995) (considering “whether the

epidemiological and clinical data already in evidence was sufficient to justify the jury’s verdict


                                                 4
 
 


finding causation” despite the fact that “the admissibility of the epidemiological studies was not at

issue”).

       “[A] sufficiency inquiry asks whether the collective weight of a litigant’s evidence is

adequate to present a jury question.” Stevenson, 327 F.3d at 407. Only if no rational jury could

reasonably rely on the evidence can the Court find that the evidence is insufficient. See Jenkins,

122 F.3d at 598-99 (in discussing sufficiency in dicta, considering whether the evidence “provided

a rational explanation for” the relevant issue); Joint E. & S. Dist. Asbestos Litig., 52 F.3d at 1133

(explaining that the proper question in reviewing for sufficiency of evidence is “not whether there

is some dispute about the validity or force of a given study, but rather, whether it would be

unreasonable for a rational jury to rely on that study to find causation by a preponderance of the

evidence”); Stevenson, 327 F.3d at 406-07 (rejecting defendant’s argument that an expert’s

techniques were improper because the defendant ‘never objected to the admission of this

testimony’ and ‘the record show[ed] that [defendant]’s counsel adequately cross-examined [the

expert] on his techniques” and affirming jury’s finding after concluding in the face of sufficiency

challenge that “the jury could reasonably infer that a trespass was commited”). A sufficiency-

challenge thus is subject to a much higher standard than a Daubert motion. See Stevenson, 327

F.3d at 406-07 (“Daubert did not change the traditional role of a sufficiency inquiry, but only

expanded the trial court’s role regarding the admissibility of expert evidence.”) (citing Joint E. &

S. Dist. Asbestos Litig., 52 F.3d at 1132); Joint E. & S. Dist. Asbestos Litig., 52 F.3d at 1132

(rejecting argument that “under Daubert, admissibility and sufficiency determinations are

functionally equivalent,” and concluding to the contrary that “Daubert left the traditional

sufficiency standard intact”).

       On a motion for judgment as a matter of law,



                                                 5
 
 


       the court must draw all reasonable inferences in favor of the nonmoving party, and
       it may not make credibility determinations or weigh the evidence. Credibility
       determinations, the weighing of the evidence, and the drawing of legitimate
       inferences from the facts are jury functions, not those of a judge. . . . That is, the
       court should give credence to the evidence favoring the nonmovant as well as that
       evidence supporting the moving party that is uncontradicted and unimpeached, at
       least to the extent that that evidence comes from disinterested witnesses.

Kinserlow v. CMI Corp., Bid-Well Div., 217 F.3d 1021, 1025 (8th Cir. 2000) (quoting Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150-51 (2000)).

       State Farm’s challenge is based on the argument that Plaintiffs’ expert Scott Witt’s

damages model is unreliable because (i) Witt was “unable to isolate the overcharge”; (ii) “there

are many months in which the cost of insurance rate charged to Plaintiff was less than the

mortality-only rate that he urges State Farm was at all times required to charge”; (iii) “there are

policyholders in the class who have suffered no damages”; and (iv) Witt’s opinion is based on the

“unsupported” “presumption that State Farm was required to sort policyholders into six categories

by policy duration.” Doc. 347, p 4. These complaints about the validity and reliability of Witt’s

model invite assessment of admissibility—not sufficiency. See, e.g., Stevenson, 327 F.3d at 410

(finding that defendant’s appeal was not frivolous despite waiver of right to challenge admissibility

because the arguments on appeal “do not solely address the reliability of the evidence or its

admissibility”); Joint E. & S. Dist. Asbestos Litig., 52 F.3d at 1133 (“Applied to epidemiological

studies, the question is not whether there is some dispute about the validity or force of a given

study, but rather, whether it would be unreasonable for a rational jury to rely on that study to find

causation by a preponderance of the evidence.”). However, since State Farm has waived Daubert

challenges, the Court can evaluate only whether, as State Farm claims, no rational juror could

reasonably have relied on Plaintiffs’ evidence.




                                                  6
 
 


                                    2. Whether Plaintiffs’ Damages Model Was Reliable and Valid

              State Farm argues first that Plaintiffs were required to, but did not, isolate the non-mortality

portion of the COI charge to calculate damages. Second, State Farm complains that Plaintiffs’

model would result in increasingly higher COI charges for many class members. Third, State Farm

argues that Plaintiffs’ model is invalid because it disregards the mortality effects of tobacco use.

Finally, State Farm contends that Plaintiffs’ model does not account for the fact that the “account

value” is supposedly irrelevant for policyholders who selected Death Benefit Option 1. The Court

addresses these arguments in turn.

                                            A. Isolating the Overcharge

              State Farm argues that Plaintiffs were required to isolate the non-mortality portion of the

COI charge—the “overcharge”—in order to calculate damages. In other words, State Farm objects

to Plaintiffs’ damages calculations, which provided figures for the “overcharge” together with—

rather than separate from—interest thereon.

              “[I]n a breach of contract case, the goal in awarding damages is to put the non-breaching

party in as good a position as he or she would have been in if the contract had been performed.”

Gee v. Payne, 939 S.W.2d 383, 385 (Mo. Ct. App. 1997). The contract required State Farm not

only to refrain from levying charges for non-mortality factors, but also to pay interest, at a

minimum of 4%, on the account value that Plaintiffs would have had if they had not been charged

for the non-mortality factors. Thus, Plaintiffs’ damages consisted of not only the “overcharge,”

but also the interest that was due thereon, and their model accordingly yielded a figure for the

overcharge with interest.1 This evidence was sufficient to make a submissible case for damages

                                                            
1
  As discussed further in Section III(c) below, for similar reasons, Plaintiffs’ model fairly reflects
their damages for conversion as well. Moreover, even if State Farm did not convert the interest
due on the overcharge, Plaintiffs would be entitled “to recover the reasonable value of th[e


                                                                  7
 
 


and State Farm has submitted no legal authority suggesting that the evidence fails because the

component parts of the calculation were not isolated for the jury.

              The fact that State Farm’s expert testified that the non-mortality component should have

been isolated did not establish as a matter of fact or law that Plaintiffs’ presentation of a damages

figure comprised of both the overcharge and the minimum interest due was insufficient as a matter

of law. Credibility determinations must be made by the jury, not the judge. See Reeves, 530 U.S.

at 150-51. Moreover, State Farm presented no evidence or argument suggesting that the data upon

which Witt relied—which was provided by State Farm itself—was inaccurate.

              Because there is no uncontradicted evidence from any disinterested State Farm witness to

the contrary, see id., at 151, and because the Court must defer to credibility determinations made

by the jury, the Court rejects State Farm’s contention that there is not sufficient evidence to support

the jury’s damage award because Plaintiffs did not “isolate” the non-mortality component of their

damages.

                                            B. Higher COI Rates for Some Class Members

              State Farm’s next objection to Witt’s model is that it is flawed because it results in higher

COI charges for some class members than they were actually charged or would have been charged

by State Farm.2 However, Plaintiffs’ model used the proprietary pricing mortality rates that,

                                                            
converted property], as established by appropriate proof” and “in the discretion of the trier of fact a
plaintiff may also be allowed additional damages, calculated by way of interest on the value of the
converted items from the date of conversion to the date of judgment.” Nika Corp. v. Kan. City,
582 F. Supp. 343, 365 (W.D. Mo. 1983) (emphasis omitted). Here, the jury found that the unpaid
interest was part of Plaintiffs’ damages.
2
 State Farm’s Rule 50(a) motion sought relief on similar grounds. See Doc. 347, p. 4 (“Mr. Witt
has admitted that there are many months in which the cost of insurance rate charged to Plaintiff
was less than the mortality-only rate that he urges State Farm was at all times required to charge.”).
The Court therefore rejects Plaintiffs’ argument that State Farm waived this objection because it
did not mention it in its Rule 50(a) motion. See, e.g., Hagen v. Siouxland Obstetrics & Gynecology,


                                                                 8
 
 


according to State Farm’s regulatory filings, reflected State Farm’s mortality expectations. See

Doc. 384, p. 3. The fact that the rates that State Farm actually charged were not always higher

than the mortality rate that Plaintiffs’ expert calculated does not mean that Plaintiffs’ model does

not adequately capture the non-mortality component of the charge. The proprietary pricing

mortality tables State Farm used to develop the COI rates, unlike the COI rates themselves, did

not distinguish between those who did and those who did not use tobacco, and State Farm

“smoothed” the COI rates after loading costs and expenses. See id. (“An appropriate smoothing

was applied to the current monthly cost of insurance rates to ensure that these rates would have a

logical non-decreasing pattern as attained age increases.”).

              An inference that State Farm recoups profits and expenses in the earlier years of the Policy

and refrains from doing so later—when more policies have lapsed or been surrendered, and when

actual mortality costs increase—does not indicate a flaw in the damages model; instead, it more

likely indicates a calculated business decision. A policyholder in the prime of youth, with low

mortality pricing, could be expected to be more tolerant of absorbing the non-mortality charges in

their COI rate than an aging policyholder who is already subject to a higher mortality pricing.

Whether Witt’s model accurately captured Plaintiffs’ damages was an issue for the jury to resolve.

A reasonable juror could understand the calculations made by Witt, the logic of those calculations,

and the source of the data upon which he relied. The jurors heard State Farm’s cross-examination

of Witt.3 They also heard State Farm’s expert criticize Witt’s methodology. In fact the jury heard

                                                            
PC, 799 F.3d 922, 928 (8th Cir. 2015) (holding that “grounds that are ‘inextricably intertwined’ to
those in the Rule 50(a) motion may be raised in a post-trial Rule 50(b) motion” and that the Rule
50(a) motion need only “have ‘sought relief on similar grounds’”) (citations omitted).
3
  State Farm’s contention that it was precluded from presenting evidence of the higher COI charges
that would apply to some class members under Witt’s model is contradicted by the record, which
shows that State Farm elicited testimony to support the argument. Doc. 363 (Trial Tr., Vol II), at


                                                               9
 
 


the very arguments that State Farm is making here. Nonetheless, they rejected State Farm’s

arguments and the conclusions of its witnesses. In light of the evidence presented, this decision

was a reasonable one for a rational jury to reach.

                                            C. Witt’s Model’s Failure to Distinguish
                                               Between Policyholders Based on Tobacco Use

              State Farm argues that Plaintiffs’ models are deficient because they disregard the mortality

effects of tobacco use. Plaintiffs respond that their expert’s spreading the risk of tobacco use

across both users and non-users of tobacco (described as factoring in tobacco use on a “blended

basis”) was appropriate because that is how State Farm itself measured mortality expectations.

              To make his calculations, Plaintiffs’ expert, Scott Witt, used a mortality table that was

described as the starting point for the COI rate calculations in the State Farm Life Insurance

Company Actuarial Memorandum for Form 94030 that was submitted to New Jersey regulators

(the “New Jersey Actuarial Memorandum”). Doc. 384 (Trial Ex. D001, New Jersey Actuarial

Memorandum), p. 5 (describing “Mortality” assumption as a percentage of 88-91 SFL). The 88-

91 SFL mortality table undisputedly did not distinguish between tobacco users and those who did

not use tobacco, and tobacco use was not one of the enumerated factors in the Policy on which

COI rates were supposed to be based. Id., p. 5 (“88-91 SFL is a (sex distinct) company experience

table with a five year select period.”) and Attachment 1; Doc. 382-5 (Trial Ex. P0027A, Policy),




                                                            
188:19-190:19, 192:21-194:16; Doc. 364 (Trial Tr., Vol III), at 305:7-18, 305:25-306:7.
Moreover, in this action for damages, and not injunctive relief, there is no requirement that State
Farm charge policyholders an increasingly higher COI charge to bring the charges in line with
Plaintiffs’ model moving forward. Such evidence therefore would have been speculative.



                                                                 10
 
 


p. 10. For these reasons, Witt’s use of mortality tables that factored tobacco use in on a blended

basis did not render his model unreliable or speculative.4

                                            D. Holders of Death Benefit Option 1

              State Farm argues that Plaintiffs’ model is deficient because it does not account for the fact

that the “account value” is supposedly irrelevant for policyholders who selected Death Benefit

Option 1 and have since passed away.5 However, Plaintiffs argue that class members who selected

Death Benefit Option 1 sustained a measurable loss to their account value.

              Upon death, a policy owner who selected Death Benefit Option 1 is entitled to the face

amount of their policy, not the amount in their account value. Witt’s calculation of the diminution

in the account value as of the date of death of those who selected Death Benefit Option 1 and later

died does not represent a flaw in his methodology or calculations. Even if State Farm is correct

that policyholders who chose Death Benefit Option 1 did not sustain damages, this argument would

not justify rejecting Witt’s damages model in its entirety. At most, it could justify only a finding

that policyholders who selected Death Benefit Option 1 were not damaged—and State Farm has

not requested such a remedy.


                                                            
4
  In any case, State Farm waived this argument by failing to raise it in its Rule 50(a) motion. See
Nassar v. Jackson, 779 F.3d 547, 551 (8th Cir. 2015) (noting that “issues not included in a Rule
50(a) motion are waived and cannot be included in a Rule 50(b) motion”) (citation omitted). State
Farm argues that its Rule 50(a) motion sought relief on similar grounds, or that similar issues were
raised in its written summary judgment motion, but none of those motion papers mentions the
word “tobacco,” let alone the argument that Witt’s model is flawed because it did not sort
policyholders by tobacco use.
5
 State Farm may have waived this argument as well because it failed to raise it in its Rule 50(a)
motion. There is a significant difference between the argument in the Rule 50(a) motion that Witt
“admitted that there are policyholders in the class who have suffered no damages” (Doc. 347, p.
4) and the argument in the Rule 50(b) motion that Witt “admitted that with respect to death benefit
option 1 account holders, he offered no opinion at all about their alleged damages” (Doc. 394, p.
4). However, the Court need not decide this issue to resolve this motion.

                                                                  11
 
 


                                                               *   *    *

              In short, as discussed above, State Farm has failed to establish that no rational jury could

have relied on Witt’s testimony.


                      b. Whether a Reasonable Jury Could Conclude
                         that State Farm’s Mortality Data Was Not Pooled

              State Farm argues that the only evidence in the record shows that State Farm used pooled

mortality data to determine the monthly COI rates. As a preliminary matter, State Farm did not

raise this argument in its Rule 50(a) motion, and the argument therefore has been waived. See

Moore v. Am. Family Mut. Ins. Co., 576 F.3d 781, 788 (8th Cir. 2009) (holding that party that

“failed to raise [a] ground in its Rule 50(a) motion” could not raise the ground for the first time in

a Rule 50(b) motion).

              In any event, this argument fails on the merits. State Farm employee testimony established

that the mortality assumption used to price the Form 94030 was a percentage of the 88-91 SF

mortality table—a select and ultimate table identified in the New Jersey Actuarial Memorandum.

Doc. 382-7 (Trial Ex. P0246, Streily Depo. Tr.), at 87:21-88:7, 151:6-152:25; Doc. 384 (Trial Ex.

D001, New Jersey Actuarial Memorandum), p. 5.6                              Similarly, the New Jersey Actuarial

Memorandum states that State Farm’s pricing mortality was a percentage of the 88-91 SF table.

Doc. 384 (Trial Ex. D001, New Jersey Actuarial Memorandum), p. 5. A select and ultimate table

assigns a different mortality rate to an insured based on how long it has been since they have gone

through underwriting, because the longer it has been since someone has gone through


                                                            
6
 Form 94030 was also repriced using a select and ultimate mortality table. See Doc. 364 (Trial
Tr., Vol III), at 282:12-283:5; see also Doc. 382-7 (Trial Ex. P0246, Streily Depo. Tr.), at 228:7-
228:15 (testifying that the mortality tables used to re-price the Form 94030 in 2002 considered
policy year).

                                                                   12
 
 


underwriting, the higher that person’s mortality risk. Doc. 363 (Trial Tr., Vol II), at 134:1-135:3;

Doc. 382-7 (Trial Ex. P0246, Streily Depo. Tr.), at 152:3-152:25, 196:21-197:23. In contrast, a

pooled mortality table does not differentiate based on how long it has been since the insured went

through underwriting. Doc. 363 (Trial Tr., Vol II), at 135:4-7; Doc. 364 (Trial Tr., Vol III), at

274:22-275:4; 277:17-19. Thus, there was evidence indicating that State Farm did not use pooled

mortality data in setting the monthly COI rates.

              State Farm’s purported evidence that the mortality rates were pooled before they were

loaded with costs and expenses derives from an employee who admitted that he did not personally

participate in the pricing or the repricing of Form 94030. Doc. 364 (Trial Tr., Vol III), at 257:13-

17, 272:1-6, 272:24-273:11. Although Rusty Hendren testified that the subscript “x” next to “COI”

in the pricing formula in the New Jersey Actuarial Memorandum meant pooling, the jury

reasonably could have concluded that even if subscript “x” meant pooling, its position next to COI

meant that State Farm pooled its COI rates, and not that it pooled its underlying mortality rates.

See Doc. 384 (Trial Ex. D001, New Jersey Actuarial Memorandum), p. 3 (“Separate COIx88-91 SFL

were calculated for male aggregate, female aggregate, (ages less than 20) and for male tobacco,

female tobacco, male non-tobacco, and female non-tobacco (ages 20 and greater). These rates

were loaded for expenses and profit margins and then compared to COIx1980 CSO.”).7 Hendren

also conceded that the subscript “x” could mean “age last birthday,” and that an unpooled mortality

table can be an age-last-birthday table. Id., at 278:17-280:15.

              Thus, State Farm’s purported evidence of pooled mortality rates is far from conclusive, and

does not warrant judgment in State Farm’s favor. See, e.g., Brown v. Sandals Resorts Intern., 284

                                                            
7
  Notably, this language does not make clear whether the “expenses and profit margins” were
loaded after the “[s]eparate COIx88-91 SFL were calculated,” as State Farm has urged, or whether
they were loaded as part of the calculation of the COIx88-91 SFL rates.

                                                               13
 
 


F.3d 949, 954 (8th Cir. 2002) (holding that where “there was conflicting evidence presented at

trial with respect to” an issue, the “argument is actually a challenge to the weight of the evidence

presented, and not to its sufficiency as a matter of law,” and noting that “[i]t is axiomatic that

credibility determinations, the weighing of the evidence, and the drawing of legitimate inferences

from the facts are jury functions, not those of a judge”) (quotation marks and citations omitted).


III.   STATE FARM’S MOTION FOR A NEW TRIAL

       Under Rule 59(a) of the Federal Rules of Civil Procedure, the Court may grant a motion

for a new trial “on all or some of the issues.” Fed. R. Civ. P. 59(a)(1). A new trial may be granted

when the first trial resulted in a miscarriage of justice, the verdict was against the weight of the

evidence, the damages award was excessive, or there were legal errors at trial. Gray v.

Bucknell, 86 F.3d 1472, 1480 (8th Cir. 1996). The Court should grant a new trial where erroneous

evidentiary rulings “had a substantial influence on the jury’s verdict.” Littleton v. McNeely, 562

F.3d 880, 888 (8th Cir. 2009) (quoting Harris v. Chand, 506 F.3d 1135, 1139 (8th Cir. 2007)). A

motion for a new trial should be granted only if the jury’s verdict is so against the weight of the

evidence that it constitutes a miscarriage of justice. Ogden v. Wax Works, Inc., 214 F.3d 999, 1010

(8th Cir. 2000).

       State Farm argues that a new trial is warranted because of legal errors in the procedure by

which the Court invited and granted Plaintiffs’ oral motion for summary judgment; the Court’s

ruling concerning the Policy language governing what the COI rates could be “based on”; the

Court’s precluding State Farm’s expert from testifying regarding whether the New Jersey Actuarial

Memorandum showed that State Farm pooled its mortality rates before calculating COI rates; the

Court’s instruction on the conversion claim; and the Court’s permitting Plaintiffs to submit three




                                                14
 
 


new damages calculations just before objections to trial exhibits were due. For the reasons

discussed below, the Court finds no error warranting a new trial.


             a. Whether the Granting of Plaintiffs’ Oral Motion
                for Summary Judgment Constituted Reversible Error

          State Farm argues that the Court’s granting of Plaintiffs’ oral motion for summary

judgment was in error both procedurally and substantively. First, State Farm argues that the Court

erred in authorizing Plaintiffs to move for summary judgment orally, days before the trial

commenced, and entering a decision granting the motion on the Saturday evening before the

Monday on which opening statements were to begin. State Farm also argues that the Court was

wrong to conclude that the Policy permitted State Farm to consider nothing other than the

enumerated mortality factors in setting the monthly COI rates, and that State Farm was not

permitted to simply charge any amount up to or equal to the maximum COI rates set out in the

Policy.


                    1. Whether the Procedure by Which the Court Permitted and
                       Granted Plaintiffs’ Motion for Summary Judgment Was Improper

          The Court permitted each side to make an oral motion for summary judgment when it

became obvious, during consideration of the parties’ motions in limine, that certain legal issues

that technically had not yet been resolved by the Court were ripe for resolution. Indeed, the

resolution of several motions in limine was dependent on those substantive legal rulings. On the

issue of whether State Farm’s inclusion of profits and expenses in the COI charges it levied on

Plaintiffs’ account values was permitted by the terms of the Policy, the Court had already rejected

the interpretation advanced by State Farm in its written motion for summary judgment. The Court

had not ruled in Plaintiffs’ favor on the issue, however, as Plaintiffs had not moved for summary

judgment. (When the deadline for summary judgment motions had passed, the class of plaintiffs

                                                15
 
 


had not been certified, and therefore Plaintiffs were not in a position to move for summary

judgment within the time allotted by the scheduling order.) Because resolution of the purely legal

issue of contract interpretation would clarify the scope of the trial for both the parties and the jury,

and because the issue had already been briefed upon State Farm’s written summary judgment

motion, the Court permitted Plaintiffs to make an oral motion for summary judgment on the narrow

issue of whether the Policy permitted State Farm to “base[]” its rates on anything other than the

enumerated mortality factors. The Court simultaneously permitted State Farm to make an oral

motion for summary judgment with respect to Plaintiffs’ claim for punitive damages, although

State Farm had previously had the opportunity to move to strike the punitive damages. See Docs.

166, 167, and 199 (State Farm’s written summary judgment motion and supporting papers, which

make no mention of punitive damages).8 Resolution of these legal issues—which were in any

event to be decided by the judge, and not the jury—streamlined the jury trial.

              Rule 56 authorizes the Court to set the schedule for motions for summary judgment. Fed.

R. Civ. P. 56(b). The Rule also authorizes the Court, after notice and reasonable time to respond,

to grant summary judgment for even a nonmovant, or on grounds not raised by a party, or after

sua sponte identifying material facts that may not be genuinely in dispute. Fed. R. Civ. P. 56(f).

              Here, even before the Court expressly authorized the parties to make their respective oral

motions, the parties had submitted briefing on the issues raised in the motions. First, State Farm

had moved for—and been denied—summary judgment on the contract issue. Docs. 172, 199, 218.

Furthermore, the parties raised all of the issues in their motions in limine, responses to which were

filed on May 16, 2018. Docs. 259, 261, 269, 271. The parties were expressly permitted to make


                                                            
8
  State Farm has taken no issue with the Court’s granting of the oral motion for summary judgment
that concerned Plaintiffs’ claim for punitive damages.

                                                               16
 
 


the oral motions for summary judgment at the pretrial conference on Monday, May 21, 2018. Doc.

288, Tr. at 50:13-21 and 58:22-25. The responses to the oral summary judgment motions were

due Friday, May 25, 2018. Id. Replies were due Tuesday, May 29, 2018. Doc. 288, Tr. at 58:10-

17. When State Farm expressed concerns about the procedure for Plaintiffs’ oral summary

judgment motion, the Court permitted State Farm to submit a sur-reply on June 2, 2018.9 Thus,

twelve days elapsed from when the oral motions for summary judgment were authorized and State

Farm’s last opportunity to brief the issues. Twelve days constituted ample time to respond. See,

e.g., Trs. of Sabine Area Carpenters’ Health & Welfare Fund v. Don Lightfoot Home Builder, Inc.,

704 F.2d 822, 827-28 (5th Cir. 1983) (“The rule that ten days must elapse between the filing of a

summary judgment motion and the hearing on the motion is intended to give the opposing party

opportunity to prepare responsive pleadings and counter affidavits. The trustees were not denied

that opportunity.”); cf. Nat’l Fire Ins. v. Bartolazo, 27 F.3d 518, 520 (11th Cir. 1994) (holding that

“the 10-day advance notice requirement . . . is mandatory . . . to satisfy the notice and hearing

dictates of Rule 56”).10

              For these reasons, the Court finds no error in the procedure by which the Court permitted

and then granted Plaintiffs’ motion for summary judgment.


                                                            
9
  State Farm complains that the Court “requir[ed] a surreply to be filed after jury selection on
Saturday evening before opening statements Monday morning . . . .” The Court did not require a
surreply, but instead permitted State Farm to submit a sur-reply. See Doc. 323, Tr. 3:15-4:1 (“I
know that State Farm has expressed concern about the process of resolving the plaintiffs’ oral
motion for summary judgment. I think to address that issue, I will give State Farm until 5 p.m. on
June 2nd if they want to file a sur-reply.”). The Court issued a ruling on the motion that same
evening. To the extent that State Farm’s complaint relates to jury selection, given that State Farm
received notice of Plaintiffs’ oral motion for summary judgment on May 21, and jury selection did
not begin until June 1, the Court finds the complaint frivolous.
10
  The 10-day requirement no longer appears in Rule 56, but it nonetheless serves as a useful guide
as to whether notice is reasonable.

                                                               17
 
 


                   2. Whether the Court’s Ruling on Plaintiffs’ Motion for
                      Summary Judgment and the Resulting Instruction Were in Error

       State Farm argues that the Court’s ruling on Plaintiffs’ motion for summary judgment was

“new” because that was “the first time in the litigation[] that the Court ordered that State Farm

would be foreclosed from presenting any evidence or argument regarding these contractually

agreed upon [maximum] rates to the jury at trial.” Doc. 394, p. 10. But State Farm had notice of

the Court’s position regarding the meaning of the Policy language at issue and the relevance of the

maximum COI rates as early as April 10, 2018, when the Court denied State Farm’s motion for

summary judgment. See Doc. 219, at 8 (“Given the COI language in the Vogt policy and its

context in the policy as a whole, the Court believes that no reasonable lay person would expect

that State Farm was permitted to use any factor it wanted to calculate the cost of insurance.”); id.

at 12 (“In specifying that it would not always charge the maximum COI rate, but that it nonetheless

would ‘base[]’ the ‘Monthly Cost of Insurance Rates’ on ‘the Insured’s age on the Policy

anniversary, sex, and the applicable rate class,’ State Farm did not suggest to a reasonable person

that only the 1980 CSO Tables would be used.”); id. at 12-13 (“Finally, State Farm argues that the

language ‘[w]e can charge rates lower than those shown’ permits, but does not require, State Farm

to charge rates below the maximum monthly COI rates. While this language by itself does not

require State Farm to determine the COI charge in any particular way, it does nothing to limit the

obligations that the other language in the COI provision—discussed above—imposes on State

Farm.”). State Farm’s claims of surprise and prejudice thus have no merit.

       Insofar as State Farm seeks to change the Court’s prior legal ruling on the meaning of the

Policy language, State Farm has presented no new facts or law that would warrant reconsideration.




                                                18
 
 


           b. Whether Prohibiting State Farm’s Expert from Testifying Regarding
              the New Jersey Actuarial Memorandum Constituted Reversible Error

       State Farm argues that the Court erred in precluding State Farm from eliciting testimony

from its expert regarding the New Jersey Actuarial Memorandum, while permitting Plaintiffs to

cross-examine their expert regarding the same document. As an initial matter, an expert “report

must contain . . . a complete statement of all opinions the witness will express and the basis and

reasons for them.” Fed. R. Civ. P. 26(a)(2)(B)(i). However, the only opinion in the report of State

Farm’s expert witness David Weinsier that was not excluded did not indicate that Weinsier had

any opinion as to whether the New Jersey Actuarial Memorandum meant that State Farm pooled

its mortality rates before loading them for expenses and profits to develop its COI rates. Doc. 208-

5, at pp. 10-14. State Farm argues that, because Weinsier stated that he relied on the declarations

of State Farm employees Carl Streily and Jeffrey Holzbauer and “corresponding exhibits” to opine

that “State Farm uses a pooled . . . approach to determine expected mortality for the purpose of

deriving COIs,” and because those declarations relied upon and exhibited the New Jersey Actuarial

Memorandum, Weinsier’s opinion regarding the memorandum should have been permitted.

However, the purported connection between Weinsier’s opinion and the memorandum is

attenuated at best. Indeed, State Farm was not able to identify the connection between the two

when arguing the issue before the Court. See Doc. 364, Tr. 234:24-235:13; 241:2-18; 244:22-

245:10.

       Moreover, State Farm was not prejudiced by the Court’s preclusion of Weinsier’s

discussion of the New Jersey Actuarial Memorandum, as Weinsier nonetheless testified that “COI,

small x” “is reflective of a pooled rate, or sometimes referred to as an attained age rate such that

the rate is identical for every individual of a specific age, regardless of when the policy was taken

out.” Doc. 364, Tr. 349:12-17. In other words, State Farm elicited Weinsier’s testimony


                                                 19
 
 


concerning the meaning of “x” in the same formula shown in the memorandum. The Court’s

exclusion of Weinsier’s testimony regarding whether the New Jersey Actuarial Memorandum

described pooling of mortality rates thus does not warrant a new trial. See Gibson v. Mohawk

Rubber Co., 695 F.2d 1093, 1101 (8th Cir. 1982) (finding no prejudice in district court’s exclusion

of expert testimony where the testimony would have been largely cumulative of testimony by other

witnesses); Froemming v. Gate City Fed. Sav. & Loan Ass’n, 822 F.2d 723, 732 (8th Cir. 1987)

(same).

          Furthermore, in response to Weinsier’s testimony that Plaintiffs’ expert’s model was

“invalid and unreliable” because he did not use a pooled mortality rate, Plaintiffs cross-examined

Weinsier about the unpooled mortality rate in the actuarial memorandum. Doc. 364, Tr. 348:2-19.

This was fairly within the scope of cross-examination. Yet, State Farm did not perform—or seek

permission to perform—redirect on the subject of the memorandum. Ex. A, Trial Tr. (Vol III)

363:20-21 (State Farm declining to conduct a redirect examination of Weinsier); see Valadez v.

Watkins Motor Lines, Inc., 758 F.3d 975, 981 (8th Cir. 2014) (“The doctrine of opening the door

allows a party to explore otherwise inadmissible evidence on cross-examination when the

opposing party has made unfair prejudicial use of related evidence on direct examination.”)

(citations and quotation marks omitted).


             c. Whether the Court’s Instruction on Plaintiffs’
                Conversion Claim Constituted Reversible Error

          State Farm insists that the Court’s instruction regarding Plaintiffs’ conversion claim was

improper. The instruction at issue was as follows:

          Your verdict must be for Plaintiffs on their claim for conversion if you believe,
          First, each Plaintiff was the owner of the account value. Second, State Farm took
          nonmortality factors into account when making deductions from the account value
          for the monthly cost of insurance rates. Third, one or more of the Plaintiffs was
          thereby damaged. Fourth, as a result, State Farm deprived any Plaintiff who was

                                                  20
 
 


       damaged of possession of the portion of the funds in the account value attributable
       to nonmortality factors. It has previously been determined that the first, second, and
       fourth elements are established as a matter of law. You must treat those elements
       as having been proved. Therefore, your verdict must be for Plaintiffs on their claim
       for conversion if you believe that one or more Plaintiffs suffered damages as a result
       of State Farm’s use of nonmortality factors to set the monthly cost of insurance
       rates that Plaintiffs paid.

State Farm argues that: (i) “the Court’s second element was . . . not an accurate statement of law,

as it d[id] not require Plaintiff to identify or prove any wrongful appropriation”; (ii) “the Court’s

instruction corresponding to the third element of conversion would have required Plaintiff to prove

that ‘State Farm deprived any Plaintiff who was damaged of possession of the portion of the funds

in the account value attributable to nonmortality factors,’” “[r]ather than require a finding that

State Farm deprived the Plaintiff of possession of some specific corpus”; and (iii) the Court’s

instruction that the jury treat all but the third element as having been proved left only the question

of damages—an element not required for conversion—to be decided by the jury. Doc. 374, p. 19-

20.

       In Missouri, conversion consists of three elements: (1) plaintiff was entitled to possession;

(2) defendant wrongfully appropriated the item plaintiff was entitled to possess; and (3) defendant

thereby deprived plaintiff of the right to possession of the object. Missouri Approved Jury

Instructions 23.12(1) Conversion – Taking (7th ed. 2012). In granting Plaintiffs’ motion for partial

summary judgment on the issue of breach of contract, the Court found as a matter of law that (1)

each plaintiff was entitled to possession of any monies that were deducted from the account value

under the guise of COI charges that were attributable to non-mortality factors, (2) to the extent that

State Farm appropriated such monies from any plaintiff, the appropriation was wrongful, and (3)

State Farm deprived each such plaintiff of the right to possession of the full account value. The

questions remaining for the jury then were whether State Farm deducted monies for non-mortality

factors from each plaintiff’s account value, and if so, how much money was so deducted. In other

                                                 21
 
 


words, the question was whether each plaintiff was damaged, and if so, what the amount of

damages was. Thus, while the instruction did not follow the form jury instruction for conversion,

it clarified for the jury the only issues that had not been decided as a matter of law. See Fin.

Holding Corp. v. Garnac Grain Co., 965 F.2d 591, 595 (8th Cir. 1992) (“The trial court has broad

discretion to instruct the jury in the form and language it considers a fair and adequate presentation

of [state] law. Thus, jury instructions are sufficient if they state the governing law fairly when

read as a whole.”) (quotation marks and citation omitted); Sherman v. Winco Fireworks, Inc., 532

F.3d 709, 720 (8th Cir. 2008) (issue on review of jury instructions is “simply whether the

instructions, taken as a whole and viewed in light of the evidence and applicable law, fairly and

adequately submitted the issues in the case to the jury”); see also Kozlov v. Associated Wholesale

Grocers, Inc., 818 F.3d 380, 390 (8th Cir. 2016) (“A federal district court presiding over a diversity

case is not bound to give the jury instruction requested by the litigants, nor is the court constrained

to follow the language contained in a state’s uniform jury instructions.”) (quotation marks and

citations omitted).

       The Court’s legal rulings and the jury’s verdict combined produced a finding on the law

and the facts that addressed every element of conversion. Specifically, the Court and the jury

found that: (1) the plaintiffs were entitled to possession of the monies in the account value that

did not represent mortality-related costs, with at least the minimum interest due thereon; (2) State

Farm wrongfully appropriated specific monies that did not represent only mortality-related costs,

together with interest due thereon, from the account values of those plaintiffs who sustained

damages; and (3) State Farm thereby deprived those plaintiffs of the right to possession of those

specific monies.




                                                  22
 
 


       State Farm complains that the instruction was improper because it “d[id] not require

Plaintiff to identify or prove any wrongful appropriation.” Doc. 374, at 19. But to the extent that

any plaintiff sustained damages, State Farm’s unauthorized deduction of the monies at issue was

a wrongful appropriation under the terms of the Policy as interpreted by the Court. State Farm’s

complaint concerns form rather than substance. It does not warrant a new trial. See In re Prempro

Products Liability Litigation, 586 F.3d 547, 568 (8th Cir. 2009) (rejecting challenge to jury

instruction where “[t]he instruction contain[ed] the substantive requirements of proximate cause

[and] what remain[ed] is form and language, which [is left] to the court’s broad discretion”).

       Finally, State Farm argues that the Court’s instruction obscured the purported fact that

Plaintiffs failed to establish the “corpus” for their conversion claim. State Farm claims that

“Plaintiff could not specifically identify the amount converted.” Id., at 20. But it was to address

this concern that the conversion instruction included a requirement that each plaintiff be damaged.

To the extent that any given plaintiff was damaged, the damages constituted the “corpus” of the

conversion claim. The damages were the monies unlawfully taken from Plaintiffs’ account values,

including interest. See, e.g., Gadberry v. Bird, 191 S.W.3d 673, 675-76 (Mo. Ct. App. 2006)

(“[M]isappropriated funds placed in the custody of another for a definite purpose may be subject

to a suit for conversion, when the plaintiff delivers funds to the defendant for a specific purpose,

and the defendant diverts those funds to another, different purpose.”).

       State Farm argues, however, that failure to apply interest cannot constitute conversion, and

because Plaintiffs’ damages calculations included interest, the damages cannot represent the

“corpus” that was misappropriated. Yet, State Farm does not cite, and the Court is not aware of,

any authority suggesting that such interest is not recoverable. Indeed, case law suggests the

contrary. See, e.g., Greenwood v. Bank of Illmo, 782 S.W.2d 783, 788 (Mo. Ct. App. 1989)



                                                23
 
 


(noting, in affirming award for conversion of a certificate of deposit despite defendant’s contention

that the court awarded interest in error, that “[i]t may be that the amount of the judgment

approximates the amount due on the CD with interest accrued to date of judgment”); McKee v.

Downing, 224 Mo. 115, 128-29, 124 S.W. 7, 12 (1909) (noting in dicta “that those who are the

equitable beneficial owners of the fund which has been by another invested in land and who has

taken the legal title in himself, have an option to sue for the land itself, or to sue for the amount of

money so converted, with interest thereon from the time of the conversion”) (emphasis added).

        The Policy provides that “[a]n interest rate of at least 4% a year will be applied to the

account value.” Doc. 382-5 (Trial Ex. P0027A, Policy), p. 10. Thus, to the extent that State Farm

wrongfully deducted monies from the account value, it deprived the holder of the interest due

thereon as well as the monies itself. Greenwood, 782 S.W.2d at 788. Had State Farm not deducted

without authorization monies for non-mortality factors, the account value for each plaintiff who

sustained damages would have been greater by the amount taken plus the interest due thereon.

State Farm owed the interest, and it would have been part of the account value. The monies that

State Farm took without authorization from the account value of each plaintiff who sustained

damages, with the 4% interest that should have been accruing thereon, formed a sum certain, an

amount equivalent to the damages found by the jury. Plaintiffs therefore established a “corpus.”


            d. Whether the Court Abused Its Discretion in Authorizing Plaintiffs
               to Present Three Damages Calculations Not Disclosed in Discovery

        State Farm complains that the Court erred in permitting Plaintiffs to submit certain trial

exhibits at the eleventh hour. The exhibits represented three additional damages calculations that

used the same methodology that Plaintiffs’ original model used, but with different assumptions.

While the original model assumed that the cross-over and pooling concepts would not apply, the

three trial exhibits respectively assumed: (1) that cross-over, but not pooling, applied (the jury

                                                  24
 
 


adopted the damages calculation set forth in this exhibit); (2) that pooling, but not cross-over,

applied; and (3) that cross-over and pooling applied (the same calculation performed by State

Farm’s expert). State Farm characterizes the exhibits as expert opinions that were previously

undisclosed. Plaintiffs, on the other hand, characterize the exhibits as “summaries” under Rule

1006. Plaintiffs point out that the calculations in each of the four damages spreadsheets remained

the same, and that the three subsequently-produced spreadsheets simply applied the theories

advanced by State Farm’s expert, Dr. Anne Gron.

       Rule 1006 permits parties to “use a summary, chart, or calculation to prove the content of

voluminous writings, recordings, or photographs that cannot be conveniently examined in court,”

so long as the “[t]he proponent . . . make[s] the originals or duplicates available for examination

or copying, or both, by other parties at a reasonable time and place.” The Eighth Circuit has held

that “[s]ummary charts are admissible if (1) the charts fairly summarize voluminous trial evidence;

(2) they assist the jury in understanding the testimony already introduced; and (3) the witness who

prepared the charts is subject to cross-examination with all documents used to prepare the

summary.” United States v. Needham, 852 F.3d 830, 837 (8th Cir. 2017) (citations and quotation

marks omitted). Here, the Court permitted State Farm “to depose Plaintiff’s expert for the sole

purpose of testing the mathematical calculation made by Plaintiff’s expert and to have him explain

what calculations were made and how they were derived.” Doc. 289. The Court also permitted

State Farm “to submit its own exhibit in response to, or to give its expert an opportunity to

comment on, the calculations by Plaintiff’s expert that were at issue . . . .” Id. Thus, State Farm

had opportunities to test the subsequently-produced spreadsheets and to provide competing

exhibits if appropriate. State Farm’s expert “checked” the calculations in the subsequently-




                                                25
 
 


produced spreadsheets and reported no concerns about them. Doc. 364 (Trial Tr., Vol. III), at

329:2-330:11. State Farm produced no competing exhibits.

       The exhibits at issue were admissible pursuant to Rule 1006.               They summarized

voluminous data—concerning the mortality rates that State Farm told regulators were the basis for

its COI charges, as well as the actual COI charges deducted from Plaintiffs’ account values—that

could not otherwise efficiently and effectively be presented and analyzed at trial. See, e.g., Klaczak

ex rel. United States v. Consol. Med. Transp., 458 F. Supp. 2d 622, 669 (N.D. Ill. 2006) (ruling

that, while expert testimony was “not necessary or helpful,” calculations could be presented in “a

summary chart concerning the volume and value of false claims . . . in accordance with Rule

1006”); Managed Care Sols., Inc. v. Essent Healthcare, Inc., 694 F. Supp. 2d 1275, 1281 (S.D.

Fla. 2010) (“Rule 1006, which provides for parties to present the contents of voluminous

documents in ‘the form of a chart, summary, or calculation,’ allows MCS to concisely present to

a jury the total amount of receivables that should have been transferred to MCS pursuant to the

Agreement.”); Raynor v. G4S Secure Sols., USA Inc., No. 17-00160, 2018 U.S. Dist. LEXIS

97682, at **15-16 (W.D.N.C. June 7, 2018) (finding admission of exhibit proper under Rule 1006

where voluminous data substantiating the calculations had been admitted into evidence, and

defendant “had access to all underlying documents supporting the calculations in the exhibits” and

“Defendant had the opportunity to cross-examine [the person who created the calculation] and to

rebut the evidence in the exhibit through testimony of witnesses it called on direct”); Fireman’s

Fund Ins. Co. v. United States, 92 Fed. Cl. 598, 700-01 (2010) (accepting exhibit described as

“substantive evidence of plaintiffs’ damages” “as a summary under Fed. R. Evid. 1006” where

“Plaintiffs made all the predicate showings (voluminous documentation, presentation in the form

of a chart or calculation, delivery of copies of originals to the other party)”); Haynes Trane Serv.



                                                 26
 
 


Agency v. Am. Standard, Inc., 573 F.3d 947, 965 (10th Cir. 2009) (noting that summaries could

“have been used to shorten the proceedings and relieve the jury from the task of reviewing each

individual” request for payment) (citing Fed. R. Evid. 1006).

              State Farm’s contention that the spreadsheets constituted undisclosed expert opinions is

unconvincing. Witt did not change his opinions concerning whether cross-over or pooling should

be applied through or because of the new spreadsheets. Instead, he applied the cross-over and

pooling concepts—which were espoused by State Farm, and not Plaintiffs—to the damages

calculation methodology he had already formulated and disclosed. Doc. 363 (Trial Tr., Vol. II),

at 135:14-137:5 (Witt describing the work relating to the new spreadsheets as “essentially a what-

if scenario, what if State Farm is right about these various points”). Furthermore, while the

subsequently-produced spreadsheets yielded new damages figures, the data used in the

spreadsheets were not new—they were the same data that had been disclosed during discovery.

State Farm therefore cannot colorably claim surprise or prejudice.11

              For these reasons, admission of the three damages calculations at issue was not in error.




                                                            
11
  State Farm complains that the Court authorized Plaintiffs to provide revised worksheets by noon
on June 3—the eve of trial. Doc. 374, p. 22. However, the Court ordered Plaintiffs to provide the
revised worksheets to address State Farm’s argument that the lost account values contained in the
worksheets included policy owners who either were State Farm employees or had opted out of the
Class. State Farm did not provide the list of its employees—which was required for the revisions—
until June 1. Trial Tr. (Vol. I) 28:25-29:25. The Court therefore rejects this argument.

                                                               27
 
 


IV.    CONCLUSION

       For the foregoing reasons, State Farm’s Rule 50 motions for judgment as a matter of law

and its Rule 59 motion for a new trial are denied.

                                                     /s/ Nanette K. Laughrey
                                                     NANETTE K. LAUGHREY
                                                     United States District Judge

Dated: October 11, 2018
Jefferson City, Missouri




                                                28
 
